Order                                                               Michigan Supreme Court
                                                                          Lansing, Michigan

  July 17, 2012                                                            Robert P. Young, Jr.,
                                                                                     Chief Justice

  144651 & (112)                                                           Michael F. Cavanagh
                                                                                 Marilyn Kelly
                                                                           Stephen J. Markman
  WALGREEN COMPANY,                                                        Diane M. Hathaway
      Plaintiff/Counter-Defendant-Appellant,                                   Mary Beth Kelly
                                                     SC: 144651                Brian K. Zahra,
  v                                                  CoA: 293608                          Justices
                                                     Livingston CC: 07-023023-CK
  RDC ENTERPRISES. L.L.C.,
         Defendant/Counter-Plaintiff/Cross-
         Plaintiff/Cross-Defendant-Appellee,
  and
  CINCINNATI INSURANCE COMPANY,
         Defendant/Counter-Plaintiff/Cross-
         Defendant-Appellee,
  and
  HARLEYSVILLE LAKE STATES INS. CO.,
         Defendant/Counter-Plaintiff/
         Cross-Plaintiff-Appellee,
  and
  ICON IDENTITY SOLUTIONS, INC., and
  LINDHOUT ASSOCIATES ARCHITECTS, A.I.A., P.C.,
         Defendants/Cross-Defendant-
         Appellees,
  and
  J. G. MORRIS, L.L.C., d/b/a J. G. MORRIS COMPANY
         Defendant/Counter-Plaintiff/Cross Plaintiff/
         Cross-Defendant/Third-Party Plaintiff-Appellee,
  and
  ST. PAUL FIRE AND MARINE INSURANCE
  COMPANY and ST. PAUL TRAVELERS,
         Defendants-Appellees,
  and
  TRC SERVICES,
         Defendant/Cross-Defendant,
  and
  PROVIDENCE STEEL & SUPPLY, INC.,
         Third-Party Defendant.
  _______________________________________
                                                                                                               2



        On order of the Chief Justice, the motion for amendment of the Court’s order and
for reinstatement is considered and, it appearing that the order of June 14, 2012 was
entered erroneously, that order is vacated, and the application for leave to appeal is
reinstated. It is further ordered that, pursuant to the stipulation signed by counsel for
plaintiff-appellant Walgreen Co. and defendants Cincinnati Insurance Company and J. G.
Morris, LLC, the application for leave to appeal, as it pertains to defendants Cincinnati
Insurance Company and J. G. Morris, LLC is dismissed with prejudice and without costs.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 17, 2012                       _________________________________________
                                                                             Clerk